                    THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            ASHEVILLE DIVISION
                 CRIMINAL CASE NO. 1:15-cr-00104-MR-WCM-1


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                                      ORDER
                                )
CARMICHAEL CORNILUS HILL,       )
                                )
                   Defendant.   )
_______________________________ )

          THIS MATTER is before the Court on the Defendant’s letter, which the

Court construes as a motion for compassionate release pursuant to 18

U.S.C. § 3582(c)(1)(A) [Doc. 44].

I.        PROCEDURAL BACKGROUND

          On August 31, 2016, the Defendant Carmichael Cornilus Hill was

sentenced to a total of 75 months’ imprisonment for conspiring to defraud

the United States and aggravated identity theft. [Doc. 36]. The Defendant

is currently serving this sentence at FCI Coleman Low, and his projected

release date is March 19, 2022.1




1
    See https://www.bop.gov/inmateloc/ (last visited July 31, 2020).



          Case 1:15-cr-00104-MR-WCM Document 46 Filed 08/10/20 Page 1 of 7
      The Defendant filed a motion to reduce his sentence on April 17, 2020,

citing the ongoing COVID-19 pandemic. [Doc. 42]. This Court denied that

motion without prejudice for failing to exhaust his administrative remedies

within the Bureau of Prisons (BOP). [Doc. 43].       After exhausting those

administrative remedies, the Defendant renewed his motion on June 22,

2020. [Doc. 44]. The Court ordered the Government to respond to the

Defendant’s motion. On July 31, 2020, the Government filed a Response,

conceding that the Defendant has demonstrated “extraordinary and

compelling reasons” for a sentencing reduction and deferring to the Court

regarding whether the Defendant should be released upon proper

consideration of the § 3553(a) factors. [Doc. 45].

II.   DISCUSSION

      Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant

to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”      18 U.S.C. §


                                      2



      Case 1:15-cr-00104-MR-WCM Document 46 Filed 08/10/20 Page 2 of 7
3582(c)(1)(A). The Defendant asserts in his motion that he submitted a

request for compassionate release to the warden of his BOP facility, but that

the warden denied his request. [Doc. 44 at 1]. The Government concedes

that the Defendant has now exhausted his administrative remedies. [Doc.

45 at 2]. Therefore, the Court will proceed to address the merits of his

motion.

      As is relevant here, the Court may reduce a defendant’s sentence

under § 3582(c)(1)(A)(i) “extraordinary and compelling reasons” if “such

reduction is consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The Court must also

consider the factors set forth in 18 U.S.C. § 3553(a), to the extent that such

factors are applicable. Id.

      Sentencing Guidelines § 1B1.13 is the Sentencing Commission’s

policy statement applicable to compassionate release reductions.2                   See



2  The policy statement refers only to motions filed by the BOP Director. That is because
this policy statement was last amended on November 1, 2018, and until the enactment of
the First Step Act on December 21, 2018, defendants were not permitted to file motions
under § 3582(c). See First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239.
In light of the statutory requirement that any sentence reduction be “consistent with
applicable policy statements issued by the Sentencing Commission,” § 3582(c)(1)(A), and
the lack of any plausible reason to treat motions filed by defendants differently from
motions filed by BOP, the Court concludes that the policy statement applies to motions
filed by defendants under § 3582(c)(1)(A) as well.

                                           3



      Case 1:15-cr-00104-MR-WCM Document 46 Filed 08/10/20 Page 3 of 7
U.S.S.G. § 1B1.13. As is pertinent here, this policy statement provides that

the Court may reduce a term of imprisonment after considering the § 3553(a)

factors if the Court finds that (1) “[e]xtraordinary and compelling reasons

warrant the reduction;” (2) “[t]he defendant is not a danger to the safety of

any other person or to the community, as provided in 18 U.S.C. § 3142(g);”

and (3) “[t]he reduction is consistent with this policy statement.” U.S.S.G. §

1B1.13.

      The application note to § 1B1.13 specifies the types of circumstances

that qualify as “extraordinary and compelling reasons.” As is pertinent here,

a defendant’s medical condition can qualify as a basis for relief if the

defendant is “suffering from a terminal illness,” such as “metastatic solid-

tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease,

[or] advanced dementia,” U.S.S.G. § 1B1.13, cmt. n.1(A)(i). The defendant’s

medical condition can also qualify as an extraordinary and compelling reason

if the defendant is:

            (I) suffering from a serious physical or medical
            condition,

            (II) suffering from a serious functional or cognitive
            impairment, or

            (III) experiencing deteriorating physical or mental
            health because of the aging process, that

                                      4



     Case 1:15-cr-00104-MR-WCM Document 46 Filed 08/10/20 Page 4 of 7
           substantially diminishes the ability of the defendant
           to provide self-care within the environment of a
           correctional facility and from which he or she is not
           expected to recover.

U.S.S.G. § 1B1.13, cmt. n.1(A)(ii).

     The Defendant’s motion [Doc. 44] is very brief and provides little

information on which the Court can base a determination that the Defendant

presents “extraordinary and compelling reasons” for relief.        He makes

reference to certain medical conditions which pre-date his sentencing.

These conditions, however, are not reflected in his Presentence Report. This

lack of corroboration and evidence makes the determination by the Court

more difficult. The Government, referencing BOP medical records, confirms

several (but not all) of the medical issues that the Defendant asserts. More

importantly, the Government “concedes that the Defendant’s circumstances

constitute ‘extraordinary and compelling’ reasons for release.” [Doc. 45 at

4]. The Court notes that the Department of Justice (through the BOP) first

determined that the Defendant’s condition did not warrant relief but has now

(through the United States Attorney) reversed course and determined that it

does. The Court will, therefore, proceed to address whether the § 3553(a)

factors for sentencing warrant a reduction in sentence.



                                      5



     Case 1:15-cr-00104-MR-WCM Document 46 Filed 08/10/20 Page 5 of 7
       This Court found at sentencing that the Defendant engaged in the theft

of personal identifying information for the purpose of submitting fraudulent

tax returns. While the Defendant’s conduct resulted in a substantial theft

from the taxpayers and caused significant financial harm, the Defendant was

a minor beneficiary of the crime. His principal co-conspirators were the

primary actors. In addition, the Defendant’s offense was non-violent, and it

was the first offense for which the Defendant had ever served a term of

imprisonment. The Court finds that the Defendant is not currently “a danger

to the safety of any other person or to the community.” U.S.S.G. § 1B1.13(2).

Accordingly, the Court finds that reducing the Defendant’s sentence to a term

of time served plus 21 days, taken with additional appropriate restrictions3,

is sufficient in light of the nature of the Defendant’s offense and his criminal

history, and that releasing the Defendant does not pose a danger to the

community.

       The Government requests that, in the event the Defendant’s motion is

granted, the Court order a period of home confinement. See 18 U.S.C. §

3582(c)(1)(A); see also 18 U.S.C. § 3583(e)(4) (allowing court to order the


3The Court understands that, in order to protect the public, it is the policy of the BOP to
quarantine inmates for a period of at least 14 days prior to release to home confinement.
See https://www.bop.gov/coronavirus/faq.jsp#hc_quarantine (last visited Aug. 7, 2020).

                                            6



      Case 1:15-cr-00104-MR-WCM Document 46 Filed 08/10/20 Page 6 of 7
defendant to remain at his residence during nonworking hours as an

alternative to incarceration); U.S.S.G. § 5F1.2 (permitting home detention to

be imposed as a condition of supervised release, but only as a substitute for

imprisonment). The Court will grant the Government’s request.

      IT IS, THEREFORE, ORDERED that the Defendant’s letter, which the

Court construes as a motion for compassionate release pursuant to 18

U.S.C. § 3582(c)(1)(A) [Doc. 44] is GRANTED, and the Defendant’s

sentence is hereby REDUCED to a sentence of TIME SERVED PLUS

TWENTY-ONE (21) DAYS. The Bureau of Prisons shall place the Defendant

in quarantine for a minimum period of fourteen (14) days immediately prior

to his release.

      IT IS FURTHER ORDERED that the Defendant’s terms of supervised

release are hereby MODIFIED so as to require the Defendant to serve a total

of four years of supervised release, with the first twelve (12) months thereof

on home detention, with location monitoring.

      The Clerk of Court is respectfully directed to prepare an Amended

Judgment in accordance with this Order.

      IT IS SO ORDERED.              Signed: August 10, 2020




                                      7



     Case 1:15-cr-00104-MR-WCM Document 46 Filed 08/10/20 Page 7 of 7
